RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 14a0192p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 N.W., a minor child, by and through his next friend ┐
 and parents J.W. and J.W., et al.,                     │
                                  Plaintiffs-Appellees, │
                                                        │                  No. 13-6514
                                                        │
        v.                                              >
                                                        │
                                                        │
 BOONE COUNTY BOARD OF EDUCATION et al.,                │
                              Defendants-Appellants. │
                                                        ┘
                             Appeal from the United States District Court
                          for the Eastern District of Kentucky at Covington.
                     No. 2:13-cv-00007—William O. Bertelsman, District Judge.
                                          Argued: August 6, 2014
                                   Decided and Filed: August 18, 2014

        Before: MOORE and McKEAGUE, Circuit Judges; STAFFORD, District Judge.*

                                            _________________

                                                 COUNSEL

ARGUED: Mary Ann Stewart, ADAMS, STEPNER, WOLTERMANN & DUSING, PLLC,
Covington, Kentucky, for Appellants. Karen H. Ginn, CHEVALIER, GINN & KRUER, P.S.C.,
Ft. Mitchell, Kentucky, for Appellees. ON BRIEF: Mary Ann Stewart, ADAMS, STEPNER,
WOLTERMANN & DUSING, PLLC, Covington, Kentucky, for Appellants. Karen H. Ginn,
CHEVALIER, GINN & KRUER, P.S.C., Ft. Mitchell, Kentucky, for Appellees. Mary Suzanne
Cassidy, O’HARA, RUBERG, TAYLOR, SLOAN & SERGENT, Covington, Kentucky, for
Amici Curiae.




        *
          The Honorable William H. Stafford, Jr., Senior United States District Judge for the Northern District of
Florida, sitting by designation.




                                                        1
No. 13-6514             N.W. et al. v. Boone Cnty. Bd. of Educ. et al.                        Page 2

                                             _________________

                                                   OPINION
                                             _________________

        KAREN NELSON MOORE, Circuit Judge. N.W., by and through his parents, brought
this action under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400–
1482, arguing that the Boone County Board of Education and an assortment of individual
defendants (collectively, “the District”) had failed to offer a “free appropriate public education”
(“FAPE”) to N.W., as required by the IDEA. The district court ruled against N.W., but it
nonetheless ordered the District to reimburse N.W.’s parents for the costs incurred as a result of
N.W. attending a private school while the litigation played out. The District appeals this portion
of the district court’s ruling.           Because the IDEA bars a district court from ordering
reimbursement absent a finding that the school district failed to provide a FAPE, we VACATE
this part of the district court’s judgment.

                                             I. BACKGROUND

        N.W. is a nine-year-old, autistic child, born in 2004, who has been diagnosed with
apraxia.1 In 2007, N.W.’s parents enrolled him in the District’s schools when he was three years
old.   An Admissions and Release Committee (“ARC”) determined that N.W. qualified for
special-education services and placed him at St. Rita’s School for the Deaf under an individual
education program (“IEP”). At St. Rita’s, a private school in Cincinnati, N.W. participated in a
special program for children with apraxia, which included learning sign language.

        In June 2010, N.W.’s parents became dissatisfied with the program at St. Rita’s, removed
N.W. from the school, and unilaterally placed him at Applied Behavioral Services (“ABS”),
another private school in Cincinnati. N.W.’s parents requested that the District reimburse them
for the tuition and transportation costs of N.W.’s attendance. The District convened an ARC in
October 2010 and generated a new IEP. The District and N.W.’s parents, however, could not

        1
          According to the National Institutes of Health, apraxia of speech “is a speech disorder in which a person
has trouble saying what he or she wants to say correctly and consistently. It is not due to weakness or paralysis of
the speech muscles (the muscles of the face, tongue, and lips).” National Inst. on Deafness & Other Communication
Disorders, “Apraxia of Speech” (Nov. 2002), http://www.nidcd.nih.gov/health/voice/pages/apraxia.aspx.
No. 13-6514              N.W. et al. v. Boone Cnty. Bd. of Educ. et al.                   Page 3

agree on placement—the District maintained that it could educate N.W. in its schools; N.W.’s
parents wanted N.W. to remain at ABS. Unable to reach an agreement, the parties entered
mediation.

        Mediation resulted in a settlement agreement. The District agreed to reimburse N.W.’s
parents for the tuition and transportation expenses incurred from August 19, 2010 to November
30, 2010. Additionally, the District agreed to pay a portion of N.W.’s tuition and transportation
costs through the summer of 2011. N.W.’s parents, in turn, agreed to attend an ARC that would
be tasked with creating a plan for N.W. to transition into the District’s schools for the 2011–2012
school year.       Moreover, “[t]he parties agree[d] and acknowledge[d] that this Agreement
constitute[d] a settlement of [the] disputed claim[s].”               Appellants App’x at 13 (Settlement
Agreement). And “[n]either party ma[de] an admission as to educational placement, negligence,
or violation of IDEA or Kentucky law.” Id.

        In the Spring of 2011, the District attempted to convene an ARC to develop a transition
plan for N.W. N.W.’s parents repeatedly rescheduled. Eventually, the parties met and created a
tentative transition plan. N.W.’s parents, however, balked at the plan’s implementation and filed
a due-process complaint on October 31, 2011. They alleged that the District’s proposed plan
would fail to provide N.W. a FAPE,2 and N.W.’s parents requested a due-process hearing. In
addition, they asked “[t]hat ABS be considered [N.W.’s] ‘stay-put’ placement.” Appellants
App’x at 3 (Due Process Compl.).

        On March 12–13, 2012, the hearing officer convened a hearing at which N.W.’s father
and various District representatives testified. The hearing officer issued his decision three

        2
            The IDEA provides:
                  The term “free appropriate public education” means special education and related
                  services that—
                          (A) have been provided at public expense, under public supervision and
                          direction, and without charge;
                          (B)    meet the standards of the State educational agency;
                          (C) include an appropriate preschool, elementary school, or secondary school
                          education in the States involved; and
                          (D) are provided in conformity with the individualized education program
                          required under section 1414(d) of this title.
20 U.S.C. § 1401(9).
No. 13-6514          N.W. et al. v. Boone Cnty. Bd. of Educ. et al.             Page 4

months later and found that N.W.’s parents failed to prove that the District’s plan would deny
N.W. a FAPE. R. 4-1 at 11 (Due-Process Hr’g Dec.) (Page ID #41). However, the hearing
officer also stated that “[t]he present IEP was being used while [N.W.] was attending ABS.
[N.W.] continues to be a student at ABS during the pendency of this appeal. Under the situation
here where the parties are disputing the transition plan, [N.W.] stays at ABS under ‘stay put[.]’”
Id. at 14 (Page ID #44) (citing Casey K. ex rel. Norman K. v. St. Anne Cmty. High Sch. Dist. No.
302, 400 F.3d 508 (7th Cir. 2005)). As a result, the hearing officer ordered the District to
reimburse N.W.’s parents for the costs of N.W. attending ABS for 5.5 hours per day during the
2011–2012 school year. Id. at 15 (Page ID #45).

       Both parties turned to the Exceptional Children Appeal Board (“ECAB”). The ECAB
affirmed the hearing officer’s determination that N.W.’s parents had failed to show that the
District would not provide N.W. with a FAPE. R. 16-3 at 4 (ECAB Dec.) (Page ID #210).
However, the ECAB also reversed the hearing officer’s stay-put decision, holding that ABS was
not N.W.’s “placement” because “no ARC decision or legal decision decided that placement at
ABS was proper.” Id. at 20 (Page ID #226).

       In response, N.W.’s parents filed suit in the district court on behalf of their son,
contending inter alia that the District’s plan would fail to provide a FAPE and “[t]hat the
[ECAB] incorrectly overturned the finding of the hearing officer that N.W.’s ‘stay-put’
placement was [ABS].” R. 1 at 8 (Compl. at ¶ 30) (Page ID #8). The district court, like the
hearing officer and the ECAB, found that “N.W. ha[d] not established that the District’s offer of
placement at New Haven [a District elementary school with an autism-specific classroom] was
inappropriate.” R. 20 at 21 (D. Ct. Op.) (Page ID # 270). However, the district court also found
that “N.W.’s operative placement under which he was actually receiving instruction at the time
the dispute arose was ABS.” Id. at 23 (Page ID #272). Consequently, the district court ordered
the hearing officer’s stay-put ruling to be reinstated and the District to reimburse N.W.’s parents
for the cost of N.W. attending ABS. The district has appealed to this court; N.W.’s parents have
not done so. See R. 22 at 1 (Notice of Appeal) (Page ID #276).
No. 13-6514          N.W. et al. v. Boone Cnty. Bd. of Educ. et al.              Page 5

                                         II. ANALYSIS

A. Standard of Review

       “A district court . . . reviews IDEA cases under a modified de novo standard, meaning
that it may set aside administrative findings in an IDEA case ‘only if the evidence before the
court is more likely than not to preclude the administrative decision from being justified based
on the agency’s presumed educational expertise, a fair estimate of the worth of the testimony, or
both.’” Bd. of Educ. of Fayette Cnty. v. L.M., 478 F.3d 307, 312–13 (6th Cir. 2007) (quoting
Berger v. Medina City Sch. Dist., 348 F.3d 513, 519 (6th Cir. 2003)). “‘Less weight is due to an
agency’s determinations on matters for which educational expertise is not relevant because a
federal court is just as well suited to evaluate the situation.’” Deal v. Hamilton Cnty. Bd. of
Educ., 392 F.3d 840, 849 (6th Cir. 2004) (quoting McLaughlin v. Holt Pub. Sch. Bd. of Educ.,
320 F.3d 663, 669 (6th Cir. 2003)).          “More weight, however, is due to an agency’s
determinations on matters for which educational expertise is relevant.” Id. (internal quotation
marks omitted).

       “[We], in turn, appl[y] a clearly erroneous standard of review to the district court’s
findings of fact and a de novo standard of review to its conclusions of law.” Id. at 850 (citing
Knable ex rel. Knable v. Bexley City Sch. Dist., 238 F.3d 755, 764 (6th Cir. 2001)). “Mixed
questions of law and fact, including the question of whether a child was denied a FAPE, are
reviewed de novo.” Id. (citation omitted). Statutory interpretation presents a question of law
that we also review de novo. United States v. Coss, 677 F.3d 278, 283 (6th Cir. 2012).

B. The IDEA Does Not Permit District Courts to Order Reimbursement Absent a Finding
   That a School District Failed to Offer a FAPE.

       The district court concluded (1) that N.W.’s parents failed to show that the District denied
N.W. a FAPE and (2) that N.W.’s parents unilaterally withdrew their child from the District’s
schools, yet the district court ordered the District to reimburse N.W.’s parents for the tuition and
transportation costs incurred by N.W. attending ABS.         The District claims that the IDEA
prohibits such an order of reimbursement. Given the text and purpose of the IDEA, as well as
relevant caselaw, we agree with the District and VACATE the district court’s order of
reimbursement.
No. 13-6514          N.W. et al. v. Boone Cnty. Bd. of Educ. et al.               Page 6

       The IDEA states that “[it] does not require a local educational agency to pay for the cost
of education, including special education and related services, of a child with a disability at a
private school or facility if that agency made [a FAPE] available to the child and the parents
elected to place the child in such private school or facility.” 20 U.S.C. § 1412(a)(10)(C)(i).
More specifically,

       [1] If the parents of a child with a disability, who previously received special
       education and related services under the authority of a public agency, enroll the
       child in a private elementary school or secondary school without the consent of or
       referral by the public agency, [2] a court or a hearing officer may require the
       agency to reimburse the parents for the cost of that enrollment [3] if the court or
       hearing officer finds that the agency had not made a free appropriate public
       education available to the child in a timely manner prior to that enrollment.

§ 1412(a)(10)(C)(ii) (emphasis added).

       The first part of this subsection (“If the parents . . .”) describes the general class of cases
to which subsection (ii) applies. The second part (“a court or a hearing officer may. . .”) is a
grant of power to the adjudicators. The third part (“if the court . . .”) sets forth a scenario in
which it may be appropriate to award reimbursement. By expressly identifying one circumstance
in which reimbursement may be required, the statute may be construed, under the principle of
expressio unius est exclusio alterius, as implicitly prohibiting the courts from awarding
reimbursement in other circumstances. See, e.g., POM Wonderful LLC v. Coca-Cola Co., 134 S.
Ct. 2228, 2238 (2014) (applying the expressio unius canon); TRW Inc. v. Andrews, 534 U.S. 19,
28 (2001) (same); but see Barnhart v. Peabody Coal Co., 537 U.S. 149, 168 (2003) (noting that
it is not always appropriate to apply the canon). In this case, Congress’s use of conditional
phrasing (“if . . .”) suggests that reimbursement is appropriate only if a court or agency finds that
the school district did not make a FAPE available. This reading becomes even stronger when
subsection (ii) is read in light of subsection (i), which states that public school districts do not
need to pay for the private-school education of students if the district offers a FAPE. See
Roberts v. Sea-Land Servs., Inc., 132 S. Ct. 1350, 1357 (2012) (“It is a fundamental canon of
statutory construction that the words of a statute must be read in their context and with a view to
their place in the overall statutory scheme.” (internal quotation marks omitted)).
No. 13-6514          N.W. et al. v. Boone Cnty. Bd. of Educ. et al.              Page 7

       Moreover, Congress added subsection (ii) in 1997, see Tucker ex rel. Tucker v. Calloway
Cnty. Bd. of Educ., 136 F.3d 495, 500 (6th Cir. 1998), and in doing so, it appears to have
explicitly codified Supreme Court dicta. In School Committee of Burlington v. Department of
Education of Massachusetts, 471 U.S. 359 (1985), the Court had stated that “parents who
unilaterally change their child’s placement during the pendency of review proceedings, without
the consent of state or local school officials, do so at their own financial risk.” Id. at 373–74.
Eight years later, the Court noted that “public educational authorities who want to avoid
reimbursing parents for the private education of a disabled child can do one of two things: give
the child a [FAPE] in a public setting, or place the child in an appropriate private setting of the
State’s choice. This is IDEA’s mandate, and school officials who conform to it need not worry
about reimbursement claims.” Florence Cnty. Sch. Dist. Four v. Carter, 510 U.S. 7, 15 (1993).
Given this textual and contextual background, we read subsection (ii) to bar district courts from
ordering reimbursement, absent a finding that the school district failed to provide a FAPE, when
parents have unilaterally removed their child from the public schools.

       In this case, N.W.’s parents have not appealed the district court’s determinations (1) that
they failed to prove the District’s plan would not offer a FAPE, and (2) that N.W.’s parents
unilaterally enrolled N.W. at ABS. Those factual findings remain undisturbed, and as a result,
the district court’s order of reimbursement is contrary to the clear intent of § 1412(a)(10)(C)(ii),
as construed above. Consequently, we must VACATE the district court’s decision to order
reimbursement.

C. The IDEA’s “Stay-Put” Provision Does Not Apply to N.W.

       N.W.’s parents offer little response to the statutory argument discussed above; rather,
they contend that the more-specific “stay-put” provision, 20 U.S.C. § 1415(j), in the IDEA
governs this case. Based on the text of § 1415(j) and its accompanying regulations, as well as
the consequences of N.W.’s parents’ reading of the IDEA, we conclude that they are mistaken.

       Section 1415(j) states:

       [D]uring the pendency of any proceedings conducted pursuant to this section,
       unless the State or local educational agency and the parents otherwise agree, the
       child shall remain in the then-current educational placement of the child, or, if
No. 13-6514          N.W. et al. v. Boone Cnty. Bd. of Educ. et al.                Page 8

       applying for initial admission to a public school, shall, with the consent of the
       parents, be placed in the public school program until all such proceedings have
       been completed.

See also 34 C.F.R. § 300.518. N.W.’s parents contend that stay-put is mandatory; that N.W.’s
“current educational placement” is ABS; and that because the IDEA allows N.W. to stay at ABS,
the district court was correct to order the District to reimburse N.W.’s parents for the cost of
attendance and transportation while N.W.’s parents challenged this action. The trouble with
N.W.’s parents’ argument (and the district court’s decision) is the second step.

       The IDEA does not provide a definition for “current educational placement.” Faced with
this problem, we would usually give the term its ordinary meaning. See Ransom v. FIA Card
Servs., N.A., 131 S. Ct. 716, 724 (2011) (“Because the [statute] does not define [the relevant
word], we look to the ordinary meaning of the term.”). The district court, in fact, took this
approach by relying upon Thomas v. Cincinnati Board of Education, 918 F.2d 618 (6th Cir.
1990). R. 20 at 22–23 (D. Ct. Op.) (Page ID #271–72). Thomas gave “current educational
placement” its “plain meaning” and held that the term “refers to the operative placement actually
functioning at the time the dispute first arises.” 918 F.2d at 625–26. The district court applied
this definition and, in this case, found that N.W.’s current educational placement was ABS.

       The problem with this finding and the district court’s reliance upon Thomas is the fact
that the Department of Education has defined “placement” in its regulations since Thomas was
decided. See 34 C.F.R. § 300.116. This regulation states: “(b) The child’s placement—(1) [i]s
determined at least annually; (2) [i]s based on the child’s IEP; and (3) [i]s as close as possible to
the child’s home . . . .” § 300.116(b). Moreover, “[t]he placement decision . . . [i]s made by a
group of persons, including the parents, and other persons knowledgeable about the child, the
meaning of the evaluation data, and the placement options.” § 300.116(a). These definitions
indicate that the school district must, in some fashion, approve of the placement decision and that
the parents cannot unilaterally decide upon which school will serve as the child’s “placement.”
Otherwise, there would be no reason to promulgate a regulation stating that the parents must
have some involvement in determining the child’s placement, see § 300.116(a), and that the
placement will be “based on the child’s IEP,” see § 300.116(b). The Thomas court’s approach
may have been correct in 1990, but the Department of Education’s promulgation of § 300.116
No. 13-6514              N.W. et al. v. Boone Cnty. Bd. of Educ. et al.                         Page 9

renders that interpretation obsolete. Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs.,
545 U.S. 967, 982 (2005) (“A court’s prior judicial construction of a statute trumps an agency
construction otherwise entitled to Chevron deference only if the prior court decision holds that its
construction follows from the unambiguous terms of the statute and thus leaves no room for
agency discretion.”).3

         Under this definition of “placement,” which requires the school district to approve of the
educational setting at some point, ABS does not qualify as N.W.’s “current educational
placement.” The District never agreed to N.W. attending ABS in an IEP, though the 2010 IEP
notes that he was attending ABS. See Appellees App’x at 68. Moreover, the District maintained
at all points in the dispute that New Haven Elementary, or another one of its schools that had an
autism-specific classroom, would offer a FAPE. Thus, the district court erred in ordering the
District to reimburse N.W.’s parents under the IDEA’s stay-put provision.

         N.W.’s parents offer several counterarguments, but we find none of them persuasive.
First, N.W.’s parents contend that other circuits have affirmatively rejected an interpretation of
“placement” that requires the school district’s agreement. For support, they cite Zvi D. v.
Ambach, 694 F.2d 904 (2d Cir 1982), and Drinker ex rel. Drinker v. Colonial School District,
78 F.3d 859 (3d Cir. 1996).             See Appellees Br. at 7.           These cases, however, are easily
distinguished in several ways.             One, these cases predate the Department of Education’s
regulation. Two, in both cases, the school districts had previously placed the student in—
meaning that they approved of—the school that the children were claiming a right in which to
stay put. See Drinker, 78 F.3d at 861; Zvi D., 694 F.2d at 907. So, while these cases may have
opined that the “[stay-put] provision is, in effect, an automatic preliminary injunction” in the
situations before those courts, Zvi D., 694 F.2d at 906, those cases do not require us to interpret
“placement” in a similar fashion in this case.

         Second, N.W.’s parents argue that using any placement besides ABS would result in
absurdity because N.W.’s placement would be a school that he has never attended.                                 See

         3
          In Thomas, the panel justified its plain-meaning approach, in part, because “[n]either the [IDEA] itself nor
its accompanying regulations define[d] the term ‘placement.’” 918 F.2d at 625. This is hardly the clear statement
required by Brand X for federal-court interpretations to preclude subsequent agency interpretations of the statute.
See Metropolitan Hosp. v. U.S. Dep’t of Health & Human Servs., 712 F.3d 248, 255–56 (6th Cir. 2013).
No. 13-6514           N.W. et al. v. Boone Cnty. Bd. of Educ. et al.           Page 10

Appellees Br. at 8.     Indeed, it would be odd to label New Haven Elementary as N.W.’s
placement for stay-put purposes because it is logically dubious to stay in a school that you have
never attended. The answer to this wrinkle, however, is that N.W.’s placement—for purposes of
the stay-put provision—is the last agreed-upon school that N.W. attended: St. Rita’s. The
District and N.W.’s parents explicitly agreed to his placement there. See Appellants App’x at 1.
Moreover, the IDEA allows for public school districts to agree to placements in private schools.
See 20 U.S.C. § 1412(a)(10). Thus, classifying St. Rita’s as N.W.’s placement comports with the
statute and regulations, and it eliminates the alleged absurdity. Unfortunately for N.W.’s parents,
it also undermines their argument that ABS is N.W.’s placement.

       Finally, N.W.’s parents contend that—even under an interpretation of “placement” that
requires the school district’s approval—ABS is N.W.’s placement under the terms of the 2010
settlement agreement. See Appellees Br. at 8. The problem with this argument is the plain text
of the agreement, which states: “Neither party makes an admission as to educational placement
. . . .” Appellants App’x at 13. Consequently, this counterargument quickly evaporates.

       In summary, even if 20 U.S.C. § 1412(a)(10)(C) does not apply to this situation, N.W.
does not qualify for stay-put protection (and reimbursement) because his parents unilaterally
enrolled him in ABS without the District’s approval.          Under IDEA and its accompanying
regulations, the District’s approval is necessary for N.W. to be “placed” at a school. Because
N.W. was not “placed” at ABS, the district court erred in concluding that he qualified for stay-
put reimbursement.

                                       III. CONCLUSION

       For the foregoing reasons, we VACATE the district court’s order of reimbursement.